Citation Nr: 0104493	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  00-01 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a kidney disability, to 
include as a residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from February 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in December 1999, a statement of 
the case was issued in January 2000, and the veteran's 
substantive appeal was received in January 2000.

The veteran was afforded a Board video conference hearing in 
August 2000, at which time he indicated he was accepting the 
video conference hearing in lieu of an in-person hearing; a 
transcript of that hearing is of record.


REMAND

It appears that the veteran's claim has been denied on the 
basis that it was not well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  However, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, deleted the well-
grounded claim requirement and also sets forth provisions for 
VA assistance to claimants under certain circumstances.  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board views the newly 
enacted legislation to be clearly more beneficial to the 
veteran.  Therefore, review of the veteran's claim under the 
new legislation is required before the Board may proceed with 
appellate review.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA and private 
treatment records (not already in the 
claims file) should be obtained and made 
of records.

2.  The veteran should be scheduled for a 
special VA examination to ascertain the 
nature and etiology of his kidney 
disability.  It is imperative that the 
claims file be made available to the 
examiners for review in connection with 
the examinations.  Any medically 
indicated special tests and studies 
should be accomplished.  After reviewing 
the claims file (including service 
medical records) and examining the 
veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that a kidney disability 
was manifested during the veteran's 
military service, or is otherwise related 
to the veteran's active duty service.  A 
detailed rationale for all opinions 
expressed should be furnished.

3.  The RO should also review the claims 
file and undertake any additional 
assistance to the veteran required by the 
Veterans Claims Act of 2000.  

4.  After completion of all required 
actions, the RO should review the 
expanded record and determine whether the 
benefit sought can be granted.  If the 
issue remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000 and to clarify matters 
of medical complexity.  The veteran and his representative 
have the right to submit additional evidence and argument in 
connection with the matters remanded by the Board.  




		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




